Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a device comprising a portable device configured to capture composite vibration objects from at least one sensor and further configured to communicate with a wireless node, one electrode for sensing an electrocardiogram signal, at least one or more processors operatively coupled to the portable device and configured to separate and identify separated vibration sources and further configured to identify a plurality of individual heart vibration events from the composite vibration objects, and wherein the processor(s) is configured to mark the individual heart events from the plurality of individual heart events, classified in A61B5/7282.
II. Claims 15-17, drawn to a method using a sensor array device, comprising capturing an electrocardiogram signal synchronized with composite vibration objects using at least one sensor (without specification of the type of sensor) and wherein an electrode is used for sensing the electrocardiogram signal, communicating with a wireless node using one or more transceivers coupled to at least one vibration sensor, separating and identifying separate vibration sources and further identifying a plurality of individual heart vibration events from the composite vibration objects using at least one or more processors operatively coupled to the sensor array device, and marking individual heart events from the plurality of individual heart events, classified in G16H40/67.
s 18-20, drawn to a device comprising a portable device configured to capture composite vibration objects from at least one sensor and further configured to communicate data to a wireless node, at least one or more processors operatively coupled to the portable device and configured to separate and identify separated vibration sources and further configured to identify a plurality of individual heart vibration events from the composite objects, wherein the processor(s) is further configured to mark individual heart events from the plurality of individual heart vibration events, wherein the portable device has at least two vibration sensing sensor, and the sensor device comprises one or more electrodes for sensing an electrocardiogram signal, classified in A61B7/04.
The inventions are independent or distinct, each from the other because:
Inventions I and III are directed to distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Invention I recites a portable device  comprising an electrode for sensing an electrocardiogram signal, while Invention III does not require any electrode in its independent claim, and then when electrodes are recited, a dependent claim recites “one or more electrodes” for sensing an electrocardiogram signal. Therefore, Invention III recites a device that either seemingly requires no electrodes or can comprise a plurality of electrodes, while Invention I specifically requires “an electrode” to function. In addition to this distinguishing feature, Invention III marks individual heart events or (so Invention I can mark one way, or another, and Invention II can mark one way, or another, and not necessarily in a same single way) with respect to the electrocardiogram signal (this is not necessarily sensed the same way in each respective invention). Invention I is therefore distinct from Invention III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I/III and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product. Invention I specifically recites a sensor array device is portable (claim 9), and states in the independent claim (claim 1) that the sensor array device comprises a portable device. Invention III expressly recites a portable device. . 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct subspecies (elect one from A1-A2; also elect one from B1-B3; and also elect one from C1-C2):
Subspecies A1-A2: marking individual heart events from a plurality of individual heart vibration events (claims 1, 20)
A1 – with respect to each other
A2 – with respect to an electrocardiogram signal
Subspecies B1-B3: sensor placement (claim 6)
i.	B1 – near a pulmonary location
ii.	B2 – near an aortic location
iii.	B3 – near a tricuspid location
iv.	B4 – near a mitral location (note: there appears to be a typographical error to not recite its own sensor)
Subspecies C1-C2: transmission of data, signals, or events (claims 10, 16)

ii.	C2 – to a cloud computing device (claim 10)

The species are independent or distinct because each subspecies (in their respective category) is directed to different features, comprising different conditions therefore also requiring different processing and marking features, different sensor types and/or placement features, and/or different transmission means (which is not readily apparent if this is based on the type of data, signal, or event being transmitted, but the transmission means is directed to different communication, device, and storage features), that require different focuses for search and consideration. The subspecies are divergent in nature and while a search may result in overlapping prior art, it also may not result in overlapping prior art, and specific searching is needed for the particular divergent subject matter. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 18 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ELIZABETH K SO/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792